Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-4,6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 6, 8, the prior art of record, specifically the prior art D'Amato ((US 20180315329 A1) teaches a way of using learning system in conventional neural network during the image process by combing the user body part and the musical instrument in order for user to practice the musical instrument. The prior art Zhu (US 20200082544 A1) teaches using neural network during the image process and using training model with multiple layers and regions to display and/or hide images data as needed with the configured data. Additional prior arts Sawaki (US 20180373328 A1) teaches a way of using neural network during the image process and using line-of-sight data to allow system to display the focus area based on the user's field of view. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “wherein when the user's line-of-sight data indicates that the user is not looking at the target object, the inputting of the captured image data into the trained model and the compositing of the data of the first and second regions with the virtual space image data are not performed” . Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-4, 9-11, they are allowable due to their dependency to the independent Claims 1, 8 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619